BOLIN, Judge.
This case was consolidated with Moore et al. v. Johnson et al., 262 So.2d 105.
Plaintiff was the collision insurer of a truck owned by Elven V. Moore which was involved in an accident with an automobile driven by Jimmie A. Johnson.
Plaintiff paid $595.75 to Moore under his insurance policy and brings this subro-gation claim against defendants.
From a judgment in favor of plaintiff against defendants as prayed for, defendants appeal.
For the reasons stated in the consolidated case above referred to, the judgment is affirmed at appellants’ cost.
Hall, J., recused on rehearing.